DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 20 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-11, 13 and 25-29 are pending for examination.
Claims 12 and 14-24 are canceled.
Claims 1 and 3-5 are currently amended.
Claims 25-29 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 20 January 2022.
Amendments to the drawings have been submitted with the amendment filed 20 January 2022.
Drawings
The replacement drawings were received on 20 January 2022.  These drawings are acceptable.
Response to Arguments
Applicant’s amendment and corresponding arguments, see page 9, part B, of the Remarks, filed 20 January 2022, with respect to the objections to the drawings and specification (title and abstract of the disclosure) have been fully considered and are persuasive.  The objections to the drawings and specification (title and abstract of the disclosure) as set forth in the previous Office action have been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 9-12, part C, of the Remarks, filed 20 January 2022, with respect to the rejection of claims 1-4 and 6-13 under 35 USC § 102(a)(1) as being anticipated by Evans et al. (US 6357652) have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-13 under 35 USC § 102(a)(1) as being anticipated by Evans et al. (US 6357652) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 9-12, part C, of the Remarks, filed 20 January 2022, with respect to the rejection of claim 5 under 35 USC § 103 as being unpatentable over Evans et al. (US 6357652) in view of Baker (US 4179062) have been fully considered and are persuasive.  The rejection of claim 5 under 35 USC § 103 as being unpatentable over Evans et al. (US 6357652) in view of Baker (US 4179062) as set forth in the previous Office action has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
In the claims:
Claim 3, line 2, delete “packaged” and insert --unpackaged--.
Claim 4, line 2, delete “packaged” and insert --unpackaged--.
Claim 25, line 19, delete “heigh” and insert --height--.
Explanation for Examiner’s Amendment
Claims 3, 4 and 25 have been amended in order to correct minor editorial errors in each claim.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 25: the subject matter of the method of packaging a packaged product and one or more unpackaged products for shipment in each claim is allowable over the prior art because of the combination of method step limitations set forth in each of the independent claims and their relationship to one another. 
Claims 1 and 25 each includes a combination of limitations which are not disclosed or taught by the prior art.  The closest prior art to Evans et al. (US 6357652) and Baker (US 4179062) fails to teach or suggest the combination of limitations found in each of the claims.  Thus, independent claim 1 and its dependent claims 2-11 and 13, and independent claim 25 and its dependent claims 26-29, are allowable over the prior art, as the subject matter is neither taught or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show various methods of packaging in containers.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731




/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 March 2022